Citation Nr: 1012580	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  98-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty in the Army during World 
War II, from July 1942 to March 1944.  He died in May 1997.  
The Appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a November 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied her 
cause-of-death claim.

In May 1999, the Board remanded the widow-Appellant's claim 
to RO for further development and consideration.

In July 2000, the Board issued a decision also denying the 
widow-Appellant's claim, and she appealed to the United 
States Court of Appeals for Veterans Claims (Court/CAVC).  
In May 2001, the Court vacated the Board's decision and 
remanded the case due to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which had established 
enhanced duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In June 2002 the Board issued a decision again denying the 
Appellant's claim, and she again appealed to the Court.  In 
April 2004 the Court again vacated the Board's decision and 
again remanded the claim for failure to comply with the 
VCAA.  The Court entered judgment in May 2004.  The 
Department of Justice appealed the Court's decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court), which summarily affirmed the Court's 
decision in April 2008.  In June 2008 the Court sent the 
Appellant a letter notifying her that the file was being 
returned to the Board.



In August 2008, the Appellant sent a letter to the Board 
requesting additional time to submit supporting evidence.  
In September 2008, the Board sent her a letter in response 
indicating her request had been granted.  She requested 
additional time in December 2008, which the Board granted 
later that same month.  She was given until March 7, 2009, 
to submit any additional evidence.  Her attorney indicated 
in March 2009, prior to the deadline, that no additional 
argument or evidence was being submitted at that time and 
that they were requesting, instead, that the Board proceed 
with its review of the appeal.

In March 2009, to comply with the Court's directives, the 
Board remanded this case to the RO via the Appeals 
Management Center (AMC) for further VCAA notice in 
accordance with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The remand was also to provide still additional 
VCAA notice to comply with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

After receiving the file back, the Board determined there 
had not been substantial compliance with its March 2009 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
So, regrettably, the Board again remanded this case to the 
RO via the AMC in July 2009.

In that July 2009 remand, the Board noted the appellant had 
submitted a statement in April 2009 indicating she wanted 
The Carpenter Law Firm "to be closed as far as being 
connected with [her] appeal."  It was unclear, however, 
whether she still wanted to be represented by this attorney 
(Kenneth M. Carpenter) in this appeal.  In advancing her 
appeal on the docket in July 2009 (see 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c)), the Board had sent a copy of the 
advance-on-the-docket letter to this attorney because his 
representation of her in this appeal had not been officially 
revoked.  So she was advised in the July 2009 remand that, 
if she was revoking this attorney's designation to represent 
her in this appeal, she needed to give clearer indication of 
this and that, in the meantime, the Board would still 
consider this attorney as her representative in this appeal 
absent any definitive indication to the contrary.

On remand, the AMC sent the Appellant an additional VCAA 
letter in August 2009 to complete the necessary additional 
development of her claim.  The letter also contained an 
enclosure regarding Veterans' Service Organization (VSO) 
Information, in the event she revoked the power of attorney 
in favor of Mr. Carpenter and, instead, elected to be 
represented by a VSO.  The letter also explained what a VSO 
is and listed some of the recognized national organizations 
that could assist her with her claim.  As well, the letter 
indicated there was a more complete list of recognized VSOs 
that could be found on the internet and provided the website 
address.

The Appellant submitted an additional statement in August 
2009, but she again did not clarify whether she still wanted 
to be represented in this appeal by Mr. Carpenter.  She also 
did not refer to alternative representation by any VSO.  Her 
letter more concerned her perceived merits of her appeal and 
the then current status of it.  In response, the Board sent 
her a letter advising her that her case was still at the AMC 
for the additional development of her claim the Board had 
stipulated was necessary when most recently remanding her 
claim.

According to an October 2009 RO jurisdiction flash, the AMC 
declined jurisdiction of the remand because it involves 
attorney representation, fee payment, or reasonableness, 
i.e., because the appellant was still represented by the 
private attorney Mr. Carpenter.  Consequently, the RO 
subsequently sent her a letter in November 2009 indicating 
that the RO, rather than the AMC, was working on her 
remanded appeal for service connection for cause of death, 
and that this November 2009 RO letter was being sent as 
additional information for a letter previously sent in 
August 2009 (by the AMC).  The RO further advised that it 
had removed her power of attorney in favor of Mr. 
Carpenter's law firm and enclosed information concerning 
alternative representation she could obtain from VSOs.

After giving the appellant an opportunity to submit 
additional evidence and/or argument in response to that 
November 2009 letter, and to obtain alternative 
representation in this appeal - such as from a VSO, the RO 
issued a supplemental statement of the case (SSOC) in 
January 2010 continuing to deny her claim.  The RO also sent 
a copy of the SSOC to Mr. Carpenter, as evidenced by the 
"CC" enclosure and a listing of his firm's address on an 
accompanying sheet.  So absent any express revocation of his 
power of attorney, including in statements and 
correspondence more recently received from the Appellant, he 
is still being listed in this decision as her designated 
representative of record.

The RO recertified this appeal to the Board in February 
2010, and another letter from the RO to the Appellant sent 
that same month concerning this return of her appeal to the 
Board again list Mr. Carpenter (in the "cc" portion of the 
letter) as her designated representative.


FINDINGS OF FACT

1.  The Veteran died in May 1997 at the age of 76.  
According to his certificate of death, the immediate cause 
of death was cardiac arrest during surgery due to or as a 
consequence of "shock syndrome-hypovolemic" due to or as a 
consequence of a perforated intestine and bowel obstruction.  
Hypoproteinemia was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.

2.  At the time of the Veteran's death, service connection 
was in effect for neuroasthenia and recurrent rheumatic 
fever - both rated 0-percent disabling, i.e., 
noncompensable.

3.  The greater weight of the relevant and probative 
evidence does not show a cause-and-effect correlation or 
substantial or material contribution between a service-
connected disability, especially the recurrent rheumatic 
fever, and the onset of these ultimately terminal 
conditions.  These fatal conditions did not initially 
develop until many years after the Veteran's discharge from 
the military and were totally unrelated to his service or 
service-connected disabilities.


CONCLUSION OF LAW

The Veteran's death was not due to disability directly 
incurred in or aggravated by his military service, or 
disability that may be presumed to have been incurred in 
service, or on account of disability that was proximately 
due to, the result of, or chronically aggravated by (i.e., 
secondary to) service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on it merits, 
providing relevant statutes, regulations and case law, the 
relevant factual background, and an analysis of its 
decision.

The Duties to Notify and Assist

VA has duties to notify and assist the Appellant in 
substantiating this claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

This notice must inform the Appellant of the information and 
medical or lay evidence not of record:  (1) that is 
necessary to substantiate her claim; (2) that VA will obtain 
and assist her in obtaining; and (3) that she is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as 
here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that she submit any evidence in her 
possession that might substantiate her claim.  See 73 FR 
23353 (Apr. 30, 2008).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
held that in cases, as here, involving claims for Dependency 
and Indemnity Compensation (DIC), including for cause of 
death, this notice must specifically contain:  (1) a 
statement of the conditions, if any, for which the Veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on 
a condition not yet service connected.

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  If, however, for whatever reason it was 
not, or the notice provided was inadequate, this timing 
error can be effectively "cured" by providing any necessary 
VCAA notice and then going back and readjudicating the claim 
- such as in a statement of the case (SOC) or supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the Appellant is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the 
error was outcome determinative.  In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, 
rather than requiring the Appellant - as the pleading party, 
to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an Appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness 
of the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 
889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
Veteran, the Veterans Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication 
of his claims, and therefore found the error harmless).

Here, the Court twice vacated prior Board decisions because 
of failure to provide this required VCAA notice.  The Court 
vacated the Board's initial July 2000 decision because, 
although the VCAA had been enacted after that decision, 
in November 2000, that was still during the pendency of the 
appeal of that decision to the Court.  And the Court vacated 
the Board's subsequent June 2002 decision because of the 
precedent holdings in Hupp and Dingess that had been handed 
down during the pendency of another (second) appeal to the 
Court.

The Board remanded this case in March 2009 to provide this 
required VCAA notice.  And, on remand, the RO sent the 
Appellant a letter in April 2009 to try and satisfy this 
remand directive.  However, after receiving the file back, 
the Board determined there had not been substantial 
compliance with this remand directive.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  So the Board again remanded this case in 
July 2009 to provide still additional necessary notice.

Following this more recent July 2009 remand, the AMC sent 
the Appellant an additional letter in August 2009 to satisfy 
all remaining VCAA notice obligations, including those 
mandated by Hupp since her DIC claim is for cause of death.  
Moreover, the RO sent her a similar letter in November 2009 
as a supplement to that August 2009 letter from the AMC.  
These letters, especially in combination, not only advised 
her of the Hupp requirements, but also the Dingess 
requirements concerning the potential downstream elements of 
her claim.  Moreover, after providing this additional VCAA 
notice, the RO readjudicated the claim in the January 2010 
SSOC, including considering any additional evidence received 
or otherwise obtained in response to this additional notice.  
This is important to point out because, as mentioned, the 
Federal Circuit Court has held that a SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In 
sum, VA has now fulfilled its duty-to-notify obligation 
under the VCAA.  And since receiving this additional 
required notice, the Appellant - as the pleading party, has 
not alleged or otherwise shown there is any deficiency in 
this notice that might potentially affect the outcome of her 
appeal.  See again Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

VA also fulfilled its duty to assist the Appellant by 
obtaining all relevant evidence in support of her claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC 
obtained all medical and other records that she and her 
attorney identified as relevant to her appeal.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4), the Court 
discussed the circumstances that would require VA to obtain 
a medical nexus opinion.  And in DeLaRosa v. Peake, 515 F.3d 
1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court 
indicated that, while 38 U.S.C. § 5103A(a) does not always 
require VA to assist a claimant in obtaining a medical 
opinion for a DIC claim - including, as here, for cause of 
death, it does require VA to assist a claimant in obtaining 
this opinion whenever necessary to substantiate the DIC 
claim.  See, too, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 
2008) (holding that, in the context of a DIC claim, VA must 
also consider that 38 U.S.C. § 5103A(a) only excuses VA from 
making reasonable efforts to obtain opinion when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim).

Here, at the Appellant's request, the Board in March 2000 
asked an independent medical expert (IME) to review the file 
for the decedent Veteran's relevant medical and other 
history and respond to questions posed concerning whether 
his death was in any way related to his military service, 
either directly or in a contributory manner, including to 
his history of rheumatic fever in service.  The Board also 
asked this IME to comment on the etiology of the Veteran's 
congestive heart failure, and specifically, in terms of 
whether it was in any way related to his history of 
rheumatic fever in service.

The Board received this IME opinion in April 2000 and, with 
the medical and other evidence of record, has sufficient 
information to fairly decide this appeal.  Accordingly, the 
Board finds that no further development is needed to meet 
the duty-to-assist requirements.

Service Connection for the Cause of the Veteran's Death

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence must show that a 
disability either incurred in or aggravated by his military 
service, or which was proximately due to, the result of, or 
chronically aggravated by a service-connected condition, was 
either a principal or contributory cause of death. 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.

A disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability 
is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, or aided or lent assistance to producing 
death.  38 C.F.R. § 3.312(c).

It is recognized there are primary causes of death that by 
their very nature are so overwhelming that eventual death 
can be anticipated regardless of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4).

The Veteran died on May [redacted], 1997, at the age of 76.  On that 
day, he was hospitalized for acute perforated viscous and 
possibly a stomach ulcer.  His abdomen was opened 
surgically.  Areas of stricture were found in the ileum 
and the jejunum.  He unfortunately went into atrial 
fibrillation, then asystole, and could not be resuscitated.  

According to his certificate of death, the immediate cause 
of the Veteran's death was cardiac arrest during that 
surgery due to "shock syndrome-hypovolemic" due to 
perforated intestine and bowel obstruction.  Hypoproteinemia 
was listed as a significant condition contributing to death 
but not resulting in the underlying cause of his death.  
That surgery was for a perforated bowel.  An autopsy was not 
performed.

At the time of his death, service connection was in effect 
for rheumatic fever, recurrent, and neurasthenia.  Both 
disabilities were rated at the noncompensable level (meaning 
as 0-percent disabling).

The Veteran's service treatment records make no reference to 
any of the conditions noted on the certificate of death.  
His widow-appellant argues, instead, that a service-
connected disability - namely, his rheumatic fever, while 
perhaps not the immediate cause of his death, nonetheless 
contributed substantially or materially to his death.

The Veteran was treated for rheumatic fever during service, 
beginning in May 1943.  Progress notes show he first noticed 
pains in his joints, particularly his legs, at age 15, but 
never required hospitalization.   He reported that, over the 
years, his symptoms worsened.  The physical examination was 
within normal limits, except for swelling and complaints of 
pain in his fingers, neck, knees and ankles.  Examination of 
his heart was normal, and the examiner indicated there were 
no trills or murmurs noted.  X-rays during service revealed 
normal heart size, and electrocardiograms were also 
negative.  There was no indication of rheumatic involvement 
of his heart that had manifested clinically.  It was 
determined he had mild, recurrent rheumatic fever, of 
undetermined cause, affecting his ankles, knees, vertebra, 
and neck, with no cardiac involvement.  It was recommended 
that he be discharged from the military on account of mild, 
recurrent rheumatic fever, hay fever, asthma, and 
neurasthenia.  His military service ended in March 1944.

At the conclusion of a VA compensation examination a 
relatively few months later, in December 1944, the examiner 
diagnosed rheumatic fever from history and noted that no 
cardiac disease was found.  An electrocardiogram again was 
negative.  On X-ray examination of the Veteran's chest, it 
was noted that his transverse cardiac diameter was plus 6% 
of the predicted normal.  Again, during a July 1947 
VA compensation examination, no organic cardiac disease or 
residual evidence of rheumatic fever was found.  An 
electrocardiogram showed sinus bradycardia.

Many years later, in November 1996, the Veteran was 
hospitalized for acute abdominal pain.  During an 
exploratory laparotomy he was found to have an ischemic 
small bowel with evidence of fibrous adhesions.  The bowel 
was resected.  The adhesions were lysed.  He required 
ventilatory support, postoperatively.  His perioperative 
course included a drop in hemoglobin to approximately 9, 
confusion, and atrial fibrillation with rapid ventricular 
response.  At time of discharge, his diagnoses included 
bowel obstructions secondary to ischemic bowel, respiratory 
failure requiring ventilator support, atrial fibrillation 
with arteriosclerotic heart disease and compensated 
congestive heart failure, and atrial fibrillation with rapid 
ventricular response.

In a June 4, 1997, letter, R. J. R., M.D., stated that he 
had treated the Veteran from June 1974 to September 1994.  
Dr. R. J. R. also indicated that, although there was a 
history of rheumatic fever in the Veteran's past, there was 
no clinical evidence of rheumatic valvular heart disease or 
cardiac murmur.  Dr. R. J. R. also noted that an August 30, 
1993 echocardiogram had showed no evidence of valvular heart 
disease.  Dr. R. J. R. explained the Veteran had congestive 
heart failure based on decreased left ventricular function 
that appeared secondary to ischemic changes causing severe 
diffuse hypokinesia, and also had polycythemia vera.  
Dr. R. J. R. opined that, despite a history of rheumatic 
fever in the Veteran's past, the Veteran had no evidence of 
rheumatic valvular heart disease; therefore, his death could 
not be related to the history of rheumatic fever.

In a June 24, 1997 letter, S. L. M., M.D., stated that he 
had treated the Veteran during the hospitalization in late 
November 1996.  He said the Veteran had a partial bowel 
resection as a result of an episode of congestive heart 
failure and septicemia.  He explained that the Veteran had 
had a history of rheumatic fever as a young man and had been 
discharged [presumably referring to from his military 
service] as a result of his rheumatic myocarditis.  This 
doctor added that the rheumatic fever went on to produce 
irreversible changes in the anatomy of the Veteran's mitral 
valve and the function of his left ventricle that ultimately 
rendered him to have congestive heart failure over a period 
of many years despite adequate medical management.  Dr. S. 
L. M. went on to explain that, when he took care of the 
Veteran, the Veteran presented with an episode of congestive 
heart failure complicated with intestinal ischemia that, 
together with his hypercoagulable syndrome as a result of 
Waldenstrom's macroglobulinemia, produced an ischemic bowel, 
and that he had to have extensive abdominal surgery with 
removal of a large segment of his large and small intestine.

At the Appellant's request, the Veteran's clinical record 
was reviewed by an IME who was requested to answer the 
following two questions:  "Was the Veteran's death related 
in any way, either directly or in a contributory manner, to 
his history of rheumatic fever in service?" and "What was 
etiology of the Veteran's congestive heart disease, and 
specifically, was this condition in any way related to his 
history of rheumatic fever in service?"

In response to the Board's March 2000 request for expert 
medical analysis of this claim, the IME-physician, 
Dr. M. A. A., M.D., Professor of Medicine and Director, 
Division of Cardiology, University of South Alabama College 
of Medicine noted the facts of the Veteran's case, 
indicating he developed a febrile illness associated with 
[arthralgias] and possibly arthritis at age 15, which was 
diagnosed as acute rheumatic fever.  Whether this affected 
his heart during the acute phase is not discernible from the 
information presented.  There is no information on how this 
diagnosis was made, how he was treated, and whether he 
received rheumatic fever prophylaxis thereafter.  He 
apparently continued to have arthralgias among other 
complaints during his time in service.  In June of 1943, he 
was evaluated for these complaints, at which time he had no 
specific cardiac complaints.  His cardiovascular examination 
was normal.  An EKG performed during that evaluation was 
normal.  His erythrocyte sedimentation rate was 36 mm/hr at 
that time and was evaluated on multiple other occasions in 
June of 1943, finally decreasing to normal in July of 1943.  
His throat culture was positive for streptococcus viridans 
and beta-hemolytic streptococcus.  He was diagnosed as 
possibly having a recurrence of acute rheumatic fever.  
There was no clinical evidence of cardiac involvement at 
that time.  He received a medical evaluation again in 
October 1943, and was noted to have no cardiovascular 
complaints or abnormalities on the cardiac examination.  A 
chest X-ray performed in December 1944 showed mild 
cardiomegaly.  His EKG at that time was normal.  Clinical 
evaluation in December 1944 showed no evidence of 
cardiovascular disease by history or examination.  He 
apparently underwent re-evaluation in May and June of 1947.  
At that time he had no cardiac complaints and had a normal 
cardiovascular examination.  His EKG in May 1947 showed 
sinus bradycardia.  His chest X-ray in June 1947 was normal.  
On separation from the service he was originally turned down 
for disability relating to recurrent rheumatic fever, 
but eventually he received partial disability for this 
condition.

Dr. M. A. A. continued in his review of the facts in the 
Veteran's case, noting that the next health-related entry 
was made in May 1993 for VA outpatient treatment.  At that 
time, the Veteran complained of shortness of breath and 
pedal edema.  He was noted at that time to have 
polycythemia.  He was thought to have congestive heart 
failure as he was treated with digoxin, Lasix and potassium 
chloride.  During the next few visits his dosages were 
adjusted and Captopril and Zaroxolyn were added.  He 
responded to these medications with a brisk diuresis and 
improvement in edema.  By June of 1993, he was suspected of 
having polycythemia rubravera and also apparently underwent 
evaluation for peripheral arterial disease.  


The results of such were unknown, however.  In September 
1993, he was noted to be in atrial fibrillation.  His 
progress note says that his left ventricular ejection 
fraction was 20%.  He had stopped taking his Captopril and 
his dyspnea and edema had worsened, but improved somewhat 
with resumption of medication.  In February 1994, he was 
diagnosed for the first time with atherosclerotic 
heart disease, but it is unclear how this diagnosis was 
made.  Throughout 1994, he continued to complain of dyspnea 
and the doses of his medications were adjusted during 
various clinic visits.

Turning to the private medical opinions of record, 
Dr. M. A. A. noted that, although there are no medical 
entries, Dr. R. J. R. states that he treated the Veteran 
from 1974-1994 and states categorically that there was no 
evidence of valvular heart disease, except for aortic 
sclerosis and mild mitral insufficiency on the 
echocardiogram.  Neither of these would cause his cardiac 
deterioration.  In November 1996, the Veteran developed a 
bowel obstruction (presumably for ischemic bowel), which Dr. 
S. L. M. attributes in part to congestive heart failure, 
which he in turn attributes to rheumatic mitral valve 
disease and also to the Veteran's hypercoagulable syndrome, 
which is described as polycythemia by some and Waldenstrom's 
macroglobulinemia by others.

Finally, it was noted the Veteran died on May [redacted], 1997, 
during surgery for bowel abnormalities.  The immediate cause 
of death was asystole evolving from atrial fibrillation 
which occurred in the milieu of hypotension and possible 
sepsis.

Based on these facts, Dr. M. A. A. offered the following IME 
opinion:

It is possible and is perhaps likely that the Veteran had 
acute rheumatic fever at age 15, but not proven.  His 
episode in service is better documented and may have been 
triggered by a streptococcal throat infection.  The 
preponderance of evidence suggests that he did have acute 
rheumatic fever at age 15 years and a recurrence at age 22 
years.

There is no evidence whatsoever dating from 1943 that this 
Veteran had rheumatic valvular disease.  Valvulitis at the 
time of the initial episode cannot be excluded due to lack 
of records, but there was certainly no evidence of rheumatic 
valvular disease while in service, or from 1993 to his death 
and (per Dr. R. J. R.) from 1974-1994.  I can state 
unequivocally that his congestive heat (sic) failure did not 
arise from rheumatic valvular disease.

[The Veteran] had a dilated and markedly hypocontractile 
left ventricle with associate congestive heart failure.  The 
most common causes of this are coronary artery disease, 
dilated cardiomyopathy (many causes) and severe mitral or 
aortic regurgitation.  As valvular heart disease has been 
eliminated, coronary artery disease and dilated 
cardiomyopathy remain as possibilities.

The patient complained of non-specific chest pain on 
occasion, but there was no evidence (according to his 
doctors) of coronary disease on EKG or the echocardiogram.  
I suspect that coronary artery disease was diagnosed due to 
his age and the presence of peripheral arterial disease.  
Perhaps more objective tests such as a stress test or 
cardiac catheterization were performed or perhaps his 
symptoms were classic for ischemic heart disease, but this 
is not documented in the record.  Thus, coronary artery 
disease remains a possible cause of his congestive heart 
failure, but was not proven to be the cause based on the 
records available to me.



Dilated cardiomyopathy is also a possible cause of 
congestive heart failure in the Veteran.  His 
echocardiographic findings and clinical course during the 
1990's are consistent with this diagnosis.  If he had 
dilated cardiomyopathy, then what was the cause?  One 
possibility is that he developed rheumatic myocarditis 
during his initial event and over a period of years 
subsequently developed dilated cardiomyopathy from this 
insult.  I think that this is unlikely for [two] reasons:  
(1) at no time in service did he show consistent evidence of 
cardiac disease and (2) dilated cardiomyopathy typically 
progresses to terminal cardiorenal failure over a 5-15 year 
period.  Living with dilated cardiomyopathy for more than 60 
years would be most unusual.

Based on this reasoning, it is possible that either coronary 
artery disease or dilated cardiomyopathy (developing later) 
caused congestive heart failure in the Veteran.

I do agree that the presence of congestive heart failure 
coupled with his hypercoagulable state contributed to the 
bowel problems that necessitated surgery and that his 
terminal arrhythmia was more likely to occur in a diseased 
heart than a healthy one.  However, I find it only remotely 
possible that rheumatic heart disease early in life could 
have produced his cardiac problems later in life.

So, ultimately and rather unequivocally, this IME concluded 
the Veteran's military service - and especially his history 
of rheumatic fever, had nothing to do with his eventual 
death (was not a principle or contributory factor in his 
death).  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
claimant's position.)



That unfavorable IME opinion notwithstanding, the record on 
appeal also includes some medical evidence suggesting the 
Veteran died because of his 
service-connected rheumatic fever.  But equally, even aside 
from the IME opinion, there is other medical evidence in the 
file that is unfavorable to the Appellant's claim by 
refuting this notion that there was any such correlation 
between this service-connected disability and the Veteran's 
eventual death.  Therefore, this evidence must be assessed, 
including an analysis of its credibility and 
probative value, accounting for evidence found to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Appellant.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad 
v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, 
but, rather, may reach a medical conclusion only on the 
basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the Appellant's claim consists of the 
June 1997 statement of Dr. S. L. M..  Contrary evidence 
unfavorable to the Appellant's claim includes not only the 
opinion of the IME, Dr. M. A. A., but also the opinion of 
Dr. R. J. R.  Weighing the probative value of this evidence 
for and against the claim, the preponderance of it is 
against the claim for service connection for cause of death 
because the medical evidence against the Appellant's claim 
is more persuasive and, thus, of greater weight than the 
favorable medical evidence.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of 
one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases).



The IME, Dr. M. A. A., agreed with Dr. S. L. M.'s medical 
conclusion that the Veteran's congestive heart failure 
contributed to his death; however, while Dr. S. L. M. also 
determined the Veteran's rheumatic fever had changed his 
mitral valve and the function of his left ventricle, causing 
his congestive heart failure, the IME Dr. M. A. A. 
determined instead that it was "only remotely possible" 
that rheumatic heart disease could have caused the Veteran's 
cardiac problems later in life.  This IME opinion was based 
on a comprehensive review of the claims file for the 
pertinent medical and other history and included detailed 
discussion of specific clinical findings dating back to the 
Veteran's military service (and even, to the extent 
possible, prior to his service back to when he was only 
about 15 years old).  Dr. S. L. M. appears, in comparison, 
to have based his opinion instead on a single episode of 
treating the Veteran in November 1996 and on the history 
provided to him during that only instance.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further 
explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
reliance on a Veteran's statements renders a medical report 
not credible only if the Board rejects the statements of 
the Veteran as lacking credibility.  The Court also more 
recently indicated in 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), that 
review of the claims file is not dispositive of the 
probative value of a medical opinion.  Instead, it is the 
information gathered from that review (or lack thereof) that 
is more determinative.

Here, although the IME Dr. M. A. A. never treated the 
Veteran, his review of the records included those from Dr. 
S. L. M.'s experience with the Veteran as well as those from 
and the opinion of Dr. R. J. R., the Veteran's treating 
physician from June 1974 to September 1994, so over a span 
of many years - indeed, some two decades.

Dr. R. J. R.'s opinion supports the IME Dr. M. A. A's, 
specifically in terms of concluding that, because the 
Veteran had no evidence of rheumatic valvular heart disease, 
his death could not have been related to his history of 
rheumatic fever.  Dr. R. J. R. based his opinion on his 
experience treating the Veteran for over 20 years.

There is no "treating physician rule" requiring the Board to 
give additional evidentiary weight to this doctor's opinion.  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993); and 
Chisem v. Brown, 4 Vet. App. 169 (1993).  But a doctor's 
treatment of the Veteran over such a long period of time is 
relevant or pertinent to assessing this doctor's familiarity 
with the Veteran's general state of health for quite a 
substantial portion of his life, including particularly 
insofar as whether there were indications of rheumatic 
valvular heart disease associated with his history of 
rheumatic fever.  And this doctor concluded there were not.

So, ultimately, The Board finds the opinions of the IME Dr. 
M. A. A. and Dr. R. J. R. to have greater probative value to 
the underlying issue on appeal, service connection for the 
cause of death, when compared to the June 1997 statement of 
Dr. S. L. M.  These unfavorable opinions carry greater 
weight because they are based on greater familiarity with 
the Veteran's medical history, Dr. R. J. R. because of his 
lengthy experience treating the Veteran and Dr. M. A. A. 
because of his special knowledge/expertise in the matter at 
hand (heart disease) and his careful, thorough review of the 
Veteran's service and post-service medical records.  
This IME Dr. M. A. A.'s opinion, in particular, makes clear 
that Dr. S. L. M.'s opinion supporting the claim is based on 
what appears to be a faulty medical presumption - that is, 
the presence of rheumatic fever and its association with the 
development of congestive heart failure later in his life.



In refuting this notion, the IME Dr. M. A. A. pointed out 
the medical evidence did not show the Veteran developed 
rheumatic valvular disease, and secondly, even assuming that 
he did, Dr. M. A. A. declared "unequivocally" that the 
Veteran's congestive heart failure did not arise from 
rheumatic valvular disease.  Thus, while Dr. M. A. A. did 
not dispute the possibility that the Veteran's congestive 
heart failure may have contributed to his demise along with 
complications caused by his other medical problems, he 
ultimately determined it "only remotely possible" 
that rheumatic heart disease early in life could have 
produced the Veteran's cardiac problems later in life at 
such a later date.  With the findings and opinions of the 
IME for consideration, viewed in light of the whole 
evidentiary record which was reviewed and correctly reported 
by Dr. M. A. A., the Board's finds lesser probative value in 
Dr. S. L. M.'s opinion in comparison for purposes of this 
claim.  Although the Board may not ignore this opinion 
supporting the claim, the Board is certainly free to 
discount the probative value of this physician's statements 
so long as the Board provides adequate reasons and bases for 
doing this.  Sanden v. Derwinski, 2 Vet. App. 97, 100-01 
(1992).

It appears this physician assumed the Veteran had rheumatic 
valvular disease that caused irreversible damage to his 
heart.  The opinions of Drs. M. A. A. and R. J. R., however, 
dispute this assumption.  And based on an extensive personal 
knowledge of the Veteran's medical history (Dr. R. J. R.) 
and a review of the medical record by an expert (Dr. 
M. A. A.), neither physician found the Veteran had 
rheumatic valvular disease. 

Consequently, the most probative evidence does not establish 
the Veteran's 
service-connected rheumatic fever caused or contributed 
substantially or materially to the onset of the conditions 
that caused his death.  Hence, the Board concludes the 
Appellant is not entitled to service connection for the 
cause of his death.  38 C.F.R. § 3.312.



And since, for the reasons and bases discussed, the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in the Appellant's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001); Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for service connection for the cause of the 
Veteran's death is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


